Citation Nr: 0915701	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The competent medical evidence of record does not reveal 
a current diagnosis of bilateral hearing loss nor has any 
existing bilateral hearing loss been causally or 
etiologically related to active military service.  

3.  The Veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.         38 U.S.C.A. §§ 1101, 1110, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R.      §§ 3.102, 
3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in October 2005, prior to the January 2006 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the Veteran was not specifically 
advised regarding the  elements of disability rating(s) and 
effective date(s).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the notice defect with respect to 
these elements is deemed harmless error in this case.  The 
Veteran's claims are being denied for reasons explained below 
and, consequently, no disability rating or effective date 
will be assigned. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues decided herein are in the claims 
folder.  Nothing indicates that the Veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, the Veteran was afforded a 
VA examination in December 2005 with respect to both of the 
claims on appeal.  The Board recognizes the Veteran's 
representative's contention that the December 2005 VA 
examination was inadequate as there were no audiometric 
scores or speech discrimination scores recorded.  However, 
after a careful review of the examination report, the Board 
notes that the examiner fully explained why he did not 
include the audiometric results, specifically, because he 
determined that the Veteran presented a non-organic overlay.  
In addition, the Board observes that the examiner reviewed 
the complete claims folder and provided a nexus opinion with 
a supporting rationale.  Consequently, the Board finds that a 
remand for an additional examination is not necessary.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, supra.

III.	Service Connection

The Veteran contends that he currently has hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
maintains that his military occupational specialty (MOS) of a 
gunner crewman exposed him to acoustic trauma.  

Initially, the Board notes that there is no competent medical 
evidence of a bilateral hearing loss disability.  38 C.F.R. § 
3.385 (2008).  The Veteran has not identified any post-
service medical records revealing a diagnosis, complaint, or 
notation of bilateral hearing loss.  The record reflects that 
the Veteran was provided a VA examination in December 2005.  
The VA examiner did not record the audiometric results or 
speech discrimination scores in the examination report.  The 
examiner explained that the thresholds and speech recognition 
scores were not reported as they were felt to have a non 
organic overlay.  The examiner further described that the 
Veteran's thresholds showed a bilateral largely conductive 
loss, but speech recognition scores were very low, which was 
not consistent.  The sense is that the examiner did not 
audiometric results or speech discrimination scores because 
the Veteran was exaggerating his symptoms, which would then 
service to provide unreliable data.  Without a disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability).  

Nevertheless, even if there was evidence of a bilateral 
hearing loss disability, there is no competent medical 
evidence of record which relates any currently existing 
hearing loss to active service.  In fact, the only competent 
medical evidence of record to address the etiology of any 
existing hearing loss is the December 2005 VA examination 
report, which contains an opinion against hearing loss being 
causally related to service.  Indeed, the examiner noted the 
Veteran's history and his statements regarding in-service 
noise exposure; however, he reviewed the claims folder which 
showed normal hearing on entrance and normal hearing on the 
May 1969 separation examination report.  The examiner noted 
that while the separation examination report showed that the 
Veteran served in an artillery battery, the test results 
could not be dismissed.  It was noted again that his current 
results were felt to be non organic in nature.  In view of 
the normal hearing at entrance and exit, the examiner opined 
that it was not as likely as not that any hearing loss was 
related to his military duty.  

In regard to the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that the service 
treatment records are completely negative for any notation, 
documentation, or complaint of tinnitus.  In addition, there 
is no competent medical evidence of record relating any 
currently existing tinnitus to service.  Indeed, the December 
2005 VA examiner opined that in view of the normal hearing at 
entrance and exit, it was not as likely as not that any 
tinnitus was related to his military duty.  The Board 
recognizes the Veteran's contention that he has suffered from 
tinnitus since separation from service.  The Veteran is 
competent to attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Veteran's complaints of experiencing 
tinnitus-type symptoms since service fall under this frame of 
analysis.  However, given the fact that the service treatment 
records are silent as to complaints of tinnitus, that the 
first evidence of complaints of tinnitus are not shown until 
many years after service, and there is no medical evidence of 
record relating any currently existing tinnitus to active 
service, the Board affords low probative value to the 
Veteran's statements.   

Furthermore, there is no evidence of complaints of hearing 
loss or tinnitus until the Veteran filed his claims in June 
2005, more than 35 years after the Veteran's separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Thus, the lack 
of any objective evidence regarding hearing loss and tinnitus 
for more than 35 years between the Veteran's separation from 
service and the date of his claim, tends to show that any 
existing bilateral hearing loss and tinnitus did not have 
their onset in service or for many years thereafter.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


